Citation Nr: 0839127	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  06-19 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, as secondary to a service-connected disability.  

2.  Entitlement to an increased disability rating for status-
post right meniscus tear, to include degenerative 
osteoarthritis of the right knee medial compartment, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active military duty from January 1960 
to December 1963 and from December 1964 to November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO determined 
that new and material evidence sufficient to reopen a 
previously denied claim for service connection for 
hypertension had not been received and also denied service 
connection for erectile dysfunction, claimed as secondary to 
a service-connected disability, and entitlement to a 
disability rating greater than 10 percent for status-post 
right meniscus tear, to include degenerative osteoarthritis 
of the right knee medial compartment.

In August 2007, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claims.  A complete transcript is of record.  

In December 2007, the Board determined that new and material 
evidence had not been obtained sufficient to reopen the 
previously denied claim of entitlement to service connection 
for hypertension.  As such, that issue is no longer before 
the Board for adjudication.

In December 2007, the Board also remanded the issues of 
entitlement to service connection for erectile dysfunction 
and for an increased rating for a right knee disability for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and additional development of the medical record.  The 
matter is now properly returned to the Board for further 
appellate consideration.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hypertension is not a service-connected disability.  

3.  The veteran did not develop erectile dysfunction during 
service or as a consequence of service.

4.  The veteran has arthritis of the right knee shown on x-
ray and complains of daily pain as well as periods of more 
severe pain with activity.

5.  The veteran experiences mild instability of the right 
knee and maintains extension to 5 degrees and flexion to 100 
degrees.


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in or aggravated by 
service nor was it incurred as a proximate result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  

2.  Criteria for a rating higher than 10 for degenerative 
arthritis of the right knee based on loss of and painful 
motion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5260 (2008).

3.  When resolving reasonable doubt in favor of the veteran, 
criteria for a 10 percent rating for status-post right 
meniscus tear based on instability of the right knee have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a Diagnostic 
Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in December 2005, January 2008 and May 2008, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims of entitlement 
to service connection for erectile dysfunction on a direct 
and on a secondary basis and entitlement to an increased 
rating for a right knee disability.  The May 2008 letter 
specifically identified the rating criteria necessary for 
assignment of higher ratings for the right knee.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Accordingly, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of notice, the Board points out 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, a 
readjudication of the issues on appeal was issued via 
Supplemental Statement of the Case dated in July 2008.  As 
such, all notices are deemed to be pre-decisional as per 
Mayfield v. Nicholson, 19 Vet. App. 203, 121 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); Mayfield v. Nicholson, 
499 F. 3d 1317 (Fed. Cir. 2007).  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, and by affording him the 
opportunity to give testimony before the Board in August 
2007.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  The Board 
notes that it remanded the claims here on appeal for further 
development of the medical record in December 2007 and 
requested that both private and VA medical records be 
obtained.  Although there is no evidence of a request for 
private records from a family clinic in Smithville, it 
appears that the clinic identified by the veteran in his 
testimony before the Board is actually a satellite VA 
facility and the records for his treatment there were 
obtained by the RO when updated VA records were printed in 
April 2008.  As such, the Board finds that its remand orders 
were substantially complied with by the RO in obtaining VA 
treatment records and providing the veteran with a VA 
examination.  Consequently, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  The Board now turns to the merits 
of the claims.

Service Connection

The veteran contends that he developed erectile dysfunction 
as a result of hypertension that began during his active 
service.  The veteran does not aver that his erectile 
dysfunction began during service or as a consequence of his 
service.  At present, service connection for hypertension is 
not in effect.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for a 
disability medically shown to be proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).  

In reviewing the record evidence, the Board finds, consistent 
with the veteran's assertions, no evidence of erectile 
dysfunction during his periods of service nor any medical 
evidence of his developing erectile dysfunction as a 
consequence of service.  As such, service connection must be 
denied on a direct basis.  As for his claim of entitlement to 
service connection on a secondary basis, it must be denied as 
a matter of law as service connection has not been 
established for hypertension.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Therefore, service connection for 
erectile dysfunction is denied.

Increased Evaluation

The veteran contends that his right knee disability is more 
severe than rated.  He credibly testified before the Board 
that he has good days and bad days with respect to knee pain 
and movement.  He stated that his knee used to lock up, but 
now it is just painful and gives way occasionally.  The 
veteran wears a brace on the knee when he has activities to 
perform that require him to put pressure on the knee.  He 
retired from work in 2003 when he reached the age of 62, but 
testified that he returned to work in a sedentary position.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Hart v. Mansfield, 21. Vet. App. 
505 (2007).

The veteran's right knee disorder is currently rated as 10 
percent disabling under criteria found at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5260.  Two diagnostic codes are 
used here because the veteran has arthritis in the right knee 
without a compensable level of limitation in motion.  
Specifically, arthritis due to trauma and substantiated by x-
ray findings is rated as degenerative arthritis under 
Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating is assigned when 
there is x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned when there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.   Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Diagnostic Code 5260 provides that limitation of 
flexion of the knee to 60 degrees warrants a zero percent 
evaluation; limitation to 45 degrees warrants a 10 percent 
evaluation; limitation to 30 degrees warrants a 20 percent 
evaluation; and, flexion limited to 15 degrees warrants 
assignment of a 30 percent evaluation.  

In an effort to ensure that the veteran's disability is 
appropriately rated, the Board must review various rating 
criteria found in a number of diagnostic codes also located 
in 38 C.F.R. § 4.71a.  For instance, Diagnostic Code 5261 
provides that limitation of extension of the knee to 5 
degrees warrants a zero percent evaluation, and to 10 degrees 
warrants a 10 percent evaluation.  Under Diagnostic Code 
5257, a 10 percent evaluation is assigned for mild recurrent 
subluxation or lateral instability of the knee and a 20 
percent rating is assigned when there is evidence of moderate 
recurrent subluxation or lateral instability.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.


In VAOPGCPREC 23-97 (1997), VA General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003 and Diagnostic 
Code 5257, and that evaluation of a knee disability under 
both of these codes would not amount to pyramiding under 38 
C.F.R. § 4.14.  See also Esteban v. Brown, 6 Vet. App. 259 
(1994).  In VAOPGCPREC 9-98 (1998), VA General Counsel 
further explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on x-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In 
VAOPGCPREC 9-04 (2004), VA General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Normal knee motion 
is from zero degrees to 140 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2008).

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The United 
States Court of Appeals for Veterans Claims (Court) 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. Section 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain have been considered in conjunction with the 
Board's review of the limitation of motion diagnostic codes.

The medical evidence of record clearly shows arthritis as 
confirmed by x-rays.  Treatment records include complaints of 
knee pain.  In March 2004, the veteran was found to have a 
full range of motion of the joints.  The veteran submitted 
his current claim in August 2005.

In October 2005, the veteran underwent VA examination and 
complained of pain, swelling, popping, clicking, and locking 
of his right knee.  He related that he could walk two to 
three blocks before having to stop due to pain, but denied 
any instability.  He reported having flare-ups with overuse.  
On examination, the veteran was found to walk with a mildly 
antalgic gait and there was no significant varus or valgus of 
the knee.  Motion of the right knee was from 0 to 125 degrees 
with pain from 110 to 125 degrees; there was no atrophy and 
no effusion but there was tenderness on palpation over the 
medial joint line and the patellofemoral joint medially.  It 
was noted that there was no instability to varus and valgus 
stress at 0 degrees and 30 degrees of flexion.  Drawer tests 
were normal as was the Lachman's test.  After repetitive use 
consisting of walking around the examination room, the 
veteran complained of pain but there was no decrease in range 
of motion or strength noted.  X-rays showed some mild joint 
space narrowing of the right medial compartment.  The 
diagnostic impressions were medial meniscus tear and 
degenerative arthritis right knee medial compartment.  The 
examiner opined that the veteran had pain following 
repetitive use, but that it did not limit his strength or 
motion.  It was noted that there did not appear to be 
additional functional loss and that any additional functional 
loss other than described could not be determined without 
resorting to mere speculation.  The examiner further stated 
that the veteran did have pain on range of motion testing and 
that it was conceivable that pain could further limit 
function, but that it was not feasible to attempt to express 
any of this in terms of additional limitation of motion as 
this could not be determined with any degree of medical 
certainty. 

The veteran underwent a second VA examination in May 2008.  
The claims file was reviewed by the examiner and the veteran 
complained of pain and random flare-ups.  He reported 
difficulty walking long distances and that he missed one day 
a month from work or went home from work early one day a 
month due to knee pain; he reported working as a maintenance 
director.  On examination, motion of the knee was from 5 
degrees to 100 degrees with pain if further motion was 
attempted.  The knee was stable to varus and valgus stress.  
There was a negative Lachman's and negative posterior and 
anterior Drawer sign.  Repetitive range of motion three to 
four times did not increase pain or decrease range of motion 
from the baseline.  X-rays showed joint space narrowing and 
mild arthritic changes of the right knee.  The diagnostic 
impression was mild osteoarthritis of the medial compartment 
of the right knee.  The examiner noted pain on motion testing 
and opined that it was conceivable that pain could further 
limit function after repetitive motion. 

Following a complete review of the record evidence, the Board 
finds that the loss of motion due to arthritis is 
appropriately evaluated as 10 percent disabling under 
Diagnostic Codes 5003 and 5260 as the veteran maintains a 
noncompensable level of motion in both his extension and 
flexion capabilities.  Specifically, he has been found over 
the course of this appeal to have a full range of motion in 
the right knee and, most recently, motion from 5 degrees to 
100 degrees.  All of the recorded levels of motion fall 
within the noncompensable level of motion.  Taking into 
account the veteran's pain and increased limitation with 
repetitive motion, the assigned 10 percent accurately 
reflects the level of disability.  As such, a higher rating 
based on loss of motion and/or painful motion must be denied 
on a schedular basis.

Turning to the veteran's complaints of instability, the Board 
finds that, when resolving all reasonable doubt in favor of 
the veteran, he has mild instability at most.  Because there 
is no objective medical evidence showing instability in the 
right knee and the record only reflects the veteran's 
testimony of periodic giving way of the knee, the Board must 
find the limitation to be mild.  The Board accepts the 
veteran's testimony regarding his occasional instability in 
the right knee as he is competent to testify as to symptoms 
which are non-medical in nature.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish 
the presence of observable symptomatology that is not medical 
in nature).  Therefore, a separate 10 percent rating is 
granted based on instability in the right knee.  A higher 
rating is not warranted as the evidence does not support a 
finding of moderate instability in the right knee.    

The evidence does not support an award for an increased 
rating for the right knee under Diagnostic Code 5256, which 
necessitates ankylosis of the knee, or under Diagnostic Code 
5258, which requires dislocated, semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint, as the October 2005 and the May 2008 VA examinations 
were negative of such clinical findings.  As such, the Board 
finds that the two 10-percent ratings assigned for the 
veterans' right knee disability appropriately reflect his 
level of disability and higher ratings are denied on a 
schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected right knee disability, but 
he has reported missing work due to knee pain and to changing 
his work to a sedentary job.  He has not identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings, and the Board 
has been similarly unsuccessful in locating exceptional 
factors.  Specifically, the veteran has not required frequent 
periods of hospitalization for his right knee disability and 
his treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  The Board does not doubt that limitation caused by 
knee pain and fatigue has an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Therefore, because the schedular 
evaluations assigned adequately take into account the 
veteran's level of disability and symptomatology, the Board 
finds the schedular ratings adequate and referral to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service is not warranted.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  

ORDER

Service connection for erectile dysfunction is denied.  

A rating higher than 10 percent for loss of motion due to 
degenerative osteoarthritis of the right knee is denied.  

A separate rating of 10 percent for status-post right 
meniscus tear based on instability is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


